Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with R. Todd Armstrong on April 27, 2021.

The application has been amended as follows: 

The title has been amended as follows:
TUMOR NECROSIS FACTOR SUPERFAMILY AND TNF-LIKE LIGAND MUTEINS AND METHODS OF PREPARING 

The specification is amended to add the following paragraph on page 1 after the title and before the first paragraph:

SEQUENCE LISTING
This application contains a Sequence Listing submitted electronically in ASCII format and is hereby incorporated by reference in its entirety. Said ASCII copy, created February 17, 2017, is named Sequence_Listing_21717_ST25.TXT and is 1,707,033 bytes in size.

The claims are amended as follows:

Claims 154 and 362-366 are cancelled.

Claims 2, 9 and 357-359 are replaced with the following:

2.	(Currently Amended) The trimer of claim 1, wherein at least a second surface-exposed, exterior-facing amino acid residue of said TNFSF or TNF-like ligand of said first soluble polypeptide is substituted with a cysteine residue at a natural interface between monomers of the trimer.

9. 	(Currently Amended) The trimer of claim [[8]]2, wherein said TNFSF ligand is TNF-α and the first and second surface-exposed, exterior-facing cysteine substitutions of said first polypeptide are selected from one or more of the following pairs of cysteine substitutions: G130C/S85C, L131C/T83C, L131C/P84C, S171C/G224C, N168C/S223C, N168C/G224C, L169C/S223C, L169C/G224C, L170C/S223C, S171C/S223C, S171C/Q225C, A172C/P193C, I173C/Y191C, I173C/P193C, K174C/Y191C, S175C/W190C, S175C/Y191C, Q178C/E180C, G198C/Y135C, V199C/H91C, F200C/H91C, F200C/N110C, Q201C/R82C, and Q201C/T83C, relative to the amino acid sequence of SEQ ID NO: 1.

357.    (Currently Amended) The trimer of claim 1, wherein at least said first soluble polypeptide comprises substitutions of three or four surface-exposed, exterior-facing amino acid residues of said TNFSF or TNF-like ligand with cysteine residues at a natural interface between monomers of the trimer.

358.    (Currently Amended) The trimer of claim 1, wherein at least said first soluble polypeptide comprises an insertion of a cysteine residue within two separate regions of said TNFSF or TNF-like ligand comprising surface-exposed, exterior-facing amino acid residues at a natural interface between monomers of the trimer.

359.    (Currently Amended) The trimer of claim 1, wherein at least said first soluble polypeptide comprises insertions of a cysteine residue within three or four separate regions of said TNFSF or TNF-like ligand comprising surface-exposed, exterior-facing amino acid residues at a natural interface between monomers of the trimer.

Election/Restrictions
The restriction requirement is hereby withdrawn as to any pending product claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 9/5/18 is partially withdrawn. Claim 22, directed to other TNSF or TNF-like ligands, is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claire Kaufman, whose telephone number is (571) 272-0873.  Dr. Kaufman can generally be reached Monday and Tuesday, 8am-1pm; Thursday, 8am-2pm; Friday 8am-12pm, Eastern Time.	
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached at (571) 272-0857.
	Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Official papers filed by fax should be directed to (571) 273-8300. NOTE: If applicant does submit a paper by fax, the original signed copy should be retained by the applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Claire Kaufman
/CLAIRE KAUFMAN/Primary Examiner, Art Unit 1646